IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

STATE FARM MUTUAL                    NOT FINAL UNTIL TIME EXPIRES TO
AUTOMOBILE INSURANCE                 FILE MOTION FOR REHEARING AND
COMPANY,                             DISPOSITION THEREOF IF FILED

      Appellant,                     CASE NO. 1D16-2075

v.

JENNIFER ANN HAWKINSON
AND BRIAN REYNOLDS
PETERS,

      Appellees.

_____________________________/

Opinion filed August 11, 2016.

An appeal from an order of the Circuit Court for Duval County.
Tyrie W. Boyer, Judge.

Rhonda B. Boggess and Gina P. Grimsley, of Taylor, Day, Grimm & Boyd,
Jacksonville, for Appellant.

Benjamin E. Richard, William A. Bald and Raymond P. Reid, Jr., of Pajcic &
Pajcic, P.A., Jacksonville, for Appellees.


PER CURIAM.

      Appellant’s motion to determine jurisdiction is granted. The Court has

determined that it lacks jurisdiction to review the order on appeal. See Workmen’s

Auto Ins. Co. v. Franz, 24 So. 3d 638, 640 (Fla. 2d DCA 2009) (concluding that
order awarding summary judgment to insureds on issue of entitlement to uninsured

motorist coverage was not a partial final judgment where related claim for

uninsured motorist benefits remained pending).       Accordingly, the appeal is

dismissed. Appellee’s motion to dismiss the appeal is denied as moot.

ROBERTS, C.J. and ROWE, J., CONCUR; MAKAR, J., DISSENTS WITH
OPINION.




                                        2
MAKAR, J., dissenting.

      After a separate bench trial, a final judgment was entered on the discrete

claim in this case that the insurer was required to provide coverage under its policy

for injuries occurring to the plaintiff, who was determined to be a “relative” under

her parents’ policy. Pending is a separate trial on liability and damages against the

driver, and possible recovery against the insurer under the policy. The insurer

appeals, claiming the final judgment is appealable as a “partial final judgment”

under Rule 9.110(k), Florida Rules of Appellate Procedure. (“A partial final

judgment, other than one that disposes of an entire case as to any party, is one that

disposes of a separate and distinct cause of action that is not interdependent with

other pleaded claims.”). Because the discrete issue of coverage is separate and

distinct from the remaining claim for damages, jurisdiction under subsection (k)

exists. On somewhat similar facts, the Second District has found this issue to be a

close question, holding that jurisdiction was lacking because of the procedural

posture in that case; because the claims for insurance coverage and damages were

included in the same count, the court viewed the coverage and damages issues as

“sufficiently interrelated so that this order cannot be reviewed as a partial final

judgment.” Workmen’s Auto Ins. Co. v. Franz, 24 So. 3d 638, 640 (Fla. 2d DCA

2009). But had a declaratory judgment action “been filed separately” to resolve the

coverage issue, the court concluded that jurisdiction would exist. Id. (“We can only

                                         3
explain that the procedural posture of this case is different.”). It makes little sense

to base jurisdiction on whether two lawsuits are filed versus one; the better

approach is to determine the extent of dependency between the coverage and

damages claims. Here, the coverage and damages issues were deemed to be

independent matters, so much so that a separate bench trial was held first on the

former and a discrete “final judgment” entered; no overlap exists between the

issues and evidence, each focusing on entirely different issues. Accordingly, the

insurer’s appeal should be allowed to proceed.




                                          4